The justice who appointed the commission submitted the guardian's request to the court, and, after conference with the other justices, addressed, the following letter to the attorneys of the guardian:
PROVIDENCE, September 3, 1889.
Messrs. Van Slyck  Van Slyck:
GENTLEMEN, — The court is of opinion that chapter 74 of Public Statutes, as amended by the act of July, 1889, does not authorize a guardian to restrain his ward in an insane hospital, in case he shall be found by the commission not to be insane. Sections 11 and 12 of chapter 74 are not expressly repealed, and these authorize the detention upon the certificate of physicians only. These may stand until the finding of a commission. But after adjudication that the ward is not insane, we think the certificate of the physicians is annulled. By section 11, the authority of the guardian is not enough without the certificate. If, then, this is taken away, the authority of the guardian to restrain his ward in an insane hospital is also taken away.
In view of this conclusion we think the examination must go on. I have given an order to this effect to the commissioners.
                                Yours truly, JOHN H. STINESS.
 *Page 1